By the Court.

Stephens, J.,
delivering the opinion.
We think the continuance ought to have been granted. The testimony sought was most material, and the complainant seems to have used diligence to get it. The suggestion was, not that he had been deficient in diligence, but that, so far as we know, he has exhausted his power, and has no assurance of being able to get the evidence hereafter; for, it was said, we do not know that the laws of Alabama provide for process to compelí a witness resident there to answer interrogatories from another State. We think they do furnish such process; but we surely do not know that they do not, and it is but fair that the party should have an opportunity to test it.
Judgment reversed.